DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  
Status of Claims
The amendments and arguments filed on 12/20/2021 are acknowledged and have been fully considered.  Claims 1-2 and 4-5 are now pending.  Claims 3 and 6-8 are canceled; claim 1 is amended. 
Claims 1-2 and 4-5 will be examined on the merits herein.


Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McKay (US PGPUB 20120107401) in view of Chow et al (US PGPUB 20050074415).
In regards to instant claim 1, McKay teaches an implantable osteoconductive matrix comprising a biodegradable polymer and a therapeutically effective amount of a statin (claim 1). McKay also teaches that the statin is incorporated into a polymeric or non-polymeric material and formed into microparticles (see McKay, paragraph 0150). The implantable osteoconductive matrix is a putty comprising ceramic and collagen (claim 2). McKay further teaches wherein the statin is in the matrix from 0.1 mg/cc to 100 mg/cc (claim 7). McKay also teaches said matrix comprises mineral particles that comprise porous calcium phosphate ceramics, hydroxyapatite, tricalcium phosphate, bioactive glass or a combination thereof (claim 11). McKay teaches said mineral particles comprise (i) tricalcium phosphate and hydroxyapatite in a ratio of about 70:30 to about 90:10 or (ii) the mineral particles comprise tricalcium phosphate and hydroxyapatite in a ratio of about 85:15; or (iii) the mineral particles represent at least 50 to 98 weight percent of the matrix (claim 12), which is substantially identical on the calcium phosphate ceramic range of instant claim 1. Further, in regards to the amount of statin, McKay teaches the statin is in the matrix from 0.1 mg/cc to 100 mg/cc. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed range as MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to instant claim 4, McKay teaches wherein the statin comprises at least cerivastatin, atorvastatin, simvastatin, pravastatin, fluvastatin, lovastatin, rosuvastatin, eptastatin, pitavastatin, velostatin, fluindostatin, dalvastain (claim 6). 
In regards to instant claim 5, McKay teaches said biodegradable polymeric material may comprise polylactide (PLA), polyglycolic acid (PGA), poly (lactide-co-glycolide) (PLGA), or combinations thereof (paragraph 0071).

McKay is silent on the calcium phosphate ceramic being selected from a group consisting of hydroxyapatite (HAP) and dicalcium phosphate dehydrate (DCPD), wherein the calcium phosphate ceramic is a DCPD/HAP complex and a molar ratio of DCPD and HAP ranges from 80:20 to 70:30. 

Chow et al teaches a bone or dental implant composition in the form of a paste including a mixture of calcium phosphate and/or calcium containing powders (Abstract). Specifically, Table 2 (example 2, paragraph 0057) teaches said paste formulations comprising a product that is 80% HA/20% DCPD. Table 3 (example 3, paragraph 0059-0060) teaches said paste formulations comprising a product that is 60% HA/40% DCPD and a product that is 30% HA/20% DCPD/50% DCPA. 

It would be obvious to a person of ordinary skill in the art at time of the effective filing date to modify McKay product to incorporate DCPD/HAP combination in the ratios as taught by Chow et al. Since both teachings are directed to bone grafting formulations, it is within the purview of the skilled artisan to employ the DCPD/HAP ratios in Chow to improve the bone graft product of McKay in the same way. Such a combination of using a known product to improve a known composition in the same way is obvious and would yield predictable results. 
Regarding the claimed amount of the calcium phosphate ceramic, Chow et al teaches an overlapping amounts of the specific DCPD/HAP complex and therefore one would reasonably expect the bone graft composition to be therapeutically effective. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McKay (US PGPUB 20120107401) in view of Chow et al (US PGPUB20050074415) as applied to claims 1 and 4-5 above, and further in view of Wagner (US PGPUB 201402271914).
The teachings of McKay have been set forth above.  Additionally, it is noted that McKay teaches collagen as part of the osteoconductive matrix (claim 2).

The combination of McKay and Chow et al. is silent on the collagen accounting for approximately 5 to 20 wt% of the total weight of the bone graft composition. 

In regards to claim 2, Wagner specifically teaches a biocompatible bone graft material comprising porous calcium phosphate and chitosan (claim 1), and further comprising collagen (claim 6). Wherein the weight ratio collagen is about 10% to about 30% of the bone graft material (claim 7).
In regards to claim 2, it would be obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the product of the combination of McKay and Chow et al to incorporate collagen in the amounts as taught by Wagner. Since all of the references are directed to bone grafting formulations, it is within the purview of the skilled artisan to employ the amounts of collagen in Wagner to improve the bone graft product of McKay and Chow et al in the same way. Such a combination of using a known product (i.e. collagen) to improve a known composition (i.e. bone graft) in the same way is obvious and would yield predictable results. 
Regarding the claimed amount of the collagen, Wagner teaches an overlapping amount and therefore one would reasonably expect the bone graft composition to be therapeutically effective. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, it would be obvious to a person of ordinary skill in the art at time of the effective filing date to modify McKay product to incorporate DCPD/HAP combination in the ratios as taught by Chow et al. Since both teachings are directed to bone grafting formulations, it is within the purview of the skilled artisan to employ the DCPD/HAP ratios in Chow to improve the bone graft product of McKay in the same way. Such a combination of using a known product to improve a known composition in the same way is obvious and would yield predictable results. 
Further, in regards to the arguments presented, attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Even if the evidence presented was in proper declaration form and considered (and/or the argued release rates claimed), which it is not, the evidence is not unexpected as McKay teaches that implant releases 40 nm to about 5 mg of the statin every hour (see McKay, paragraph 0095). It is within the purview of the skilled artisan to modify the implants as needed to achieve the release rates taught in the art, one modification being able to use the ratio of DCPD/HAP as taught in Chow. Further, the implant of McKay comprises porous calcium phosphate ceramics, hydroxyapatite, tricalcium phosphate, bioactive glass or a combination thereof (claim 11) while the composition of Chow comprises mixture of calcium phosphate and/or calcium containing powders (Abstract). Specifically, Table 2 (see Chow et al., example 2, paragraph 0057) teaches said paste formulations comprising a product that is 80% HA/20% DCPD. Table 3 (see Chow et al., example 3, paragraph 0059-0060) teaches said paste formulations comprising a product that is 60% HA/40% DCPD and a product that is 30% HA/20% DCPD/50% DCPA. It would be obvious to a person of ordinary skill in the art at time of the effective filing date to modify McKay product to incorporate DCPD/HAP combination in the ratios as taught by Chow et al. Since both teachings are directed to bone grafting formulations, it is within the purview of the skilled artisan to employ the DCPD/HAP ratios in Chow to improve the bone graft product of McKay in the same way. Such a combination of using a known product to improve a known composition in the same way is obvious and would yield predictable results. 

In response to applicant's argument that Chow is silent how to mix the calcium phosphate cement to form an implant with sustained drug release, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). First, there is no limitation in the instant claims as filed that teach that the composition has a sustained release of the statin. Secondly, the rejection is made over McKay in view of Chow. McKay teaches that the implant is designed for sustained release (see McKay, 0039-0041). 

In regards to applicant’s argument that the matrix of McKay releases 0.01mg to about 5mg of the statin per hour which is more than the release rate of the present invention, attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Even if the evidence presented was proper and considered (and/or the release rates claimed), which it is not, McKay teaches that implant releases 40 nm to about 5 mg of the statin every hour (see McKay, paragraph 0095), which fully encompasses the release rate that the present invention is argued (but not claimed) to have. Using the teachings of McKay and Chow, it is within the purview of the skilled artisan to employ the DCPD/HAP ratios in Chow to improve the bone graft product of McKay in the same way. Such a combination of using a known product to improve a known composition in the same way is obvious and would yield predictable results.
It is also worth noting that the release rate mentioned in the remarks (0.05-0.15 µg/hr) is not a limit in the instant claims, nor is there a release rate mentioned in the instant claims as written either. 

In regards to applicant’s argument that Wagner does not overcome the deficiencies of McKay and Chow, examiner points out that the arguments against McKay and Chow have been discussed above and the rejection is maintained. Thus, the rejection of the instant claims over McKay in view of Chow and Wagner is also maintained. 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./               Examiner, Art Unit 1611